Order entered June 5, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00124-CV

  IN RE RSR CORPORATION AND QUEMETCO METALS LIMITED, INC., Relators

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 08-13797

                                          ORDER
                        Before Justices Moseley, Francis, and Fillmore

       Based on our opinion of today’s date, we DENY relators’ petition for writ of mandamus.

We ORDER that relators bear the costs of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE